                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

RYAN E. LEE,                                          )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:19-cv-01052-TWP-TAB
                                                      )
STANLEY KNIGHT Warden,                                )
RAYMOND KINISON,                                      )
I.D.O.C.,                                             )
JASON SERVIZZI IYC Head Maintenance,                  )
MYERS Lt.,                                            )
REBECCA J. TRIVETT Nurse Practitioner,                )
WEXFORD MEDICAL COMPANY,                              )
MARK LEWIS Practitioner, D.D.S.,                      )
                                                      )
                              Defendants.             )

                            Order Screening Amended Complaint,
                                 Dismissing Deficient Claims,
                         and Directing Issuance and Service of Process

                                            I. Introduction

       Plaintiff Ryan E. Lee is a prison inmate in the custody of the Indiana Department of

Correction (IDOC). After his arrival at the Plainfield Correctional Facility he tripped on a sidewalk

and injured his face and teeth. Mr. Lee filed this 42 U.S.C. § 1983 action against defendants

asserting a variety of claims but focusing on the conditions of the sidewalks and prison officials’

liability for not repairing the sidewalks. On screening pursuant to 28 U.S.C. § 1915A, the

complaint was dismissed for failure to state a claim upon which relief can be granted. Dkt. 6.

Mr. Lee was allowed time to show cause why this action should not be dismissed or to file an

amended complaint that cured the deficiencies identified in the screening order. Id. Mr. Lee has

filed an amended complaint which is now subject the screening under § 1915A. Dkt. 8. Mr. Lee is

not proceeding in forma pauperis. He had paid the filing fee. Dkt. 5.
                                     II. Screening Standard

       Pursuant to § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious,

fails to state a claim for relief, or seeks monetary relief against a defendant who is immune from

such relief. In determining whether the complaint states a claim, the Court applies the same

standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by plaintiff are

construed liberally and held to “a less stringent standard than pleadings drafted by lawyers.” Cesal,

851 F.3d at 720.

                          III. The Amended Complaint and Analysis

       Mr. Lee’s amended complaint again names each defendant identified in the original

complaint. He shifts the focus of the amended complaint to a deliberate indifference to his serious

medical needs against defendant Nurse Practitioner Rebecca J. Trivett for not addressing the

serious injury to his mouth and teeth, not referring him to a physician, not ordering x-rays, and

delaying treatment. Dkt. 8, ¶¶ 4-6. This Eighth Amendment claim shall proceed. All other claims

and defendants are dismissed.

       Any claim against the IDOC is dismissed for lack of jurisdiction. “The Eleventh

Amendment grants states immunity from private suits in federal court without their consent.”

Nuñez v. Indiana Dep’t of Child Servs., 817 F.3d 1042, 1044 (7th Cir. 2016). “An agency of the

state enjoys this same immunity.” Id. Because the IDOC is a state agency, any claims against it

are barred by the Eleventh Amendment.

                                                 2
       No viable federal constitutional claims are made against defendants Stanley Knight,

Raymond Kinison, Jason Servizzi, Lt. Meyers, Wexford Medical Company, and Mark Lewis.

Assertions concerning the conditions of the sidewalks fail to state a claim upon which relief can

be granted for the reasons explained in the June 11, 2019, screening order. Dkt. 6. All claims

against these defendants are dismissed.

       Any claims against Stanley Knight, Raymond Kinison, Jason Servizzi, and Lt. Meyers are

dismissed because there are no allegations of misconduct that state a federal civil rights claim

made against them. See Burks v. Raemisch, 555 F.3d 592, 593-96 (7th Cir. 2009) (“Section 1983

does not establish a system of vicarious responsibility. Liability depends on each defendant’s

knowledge and actions, not on the knowledge or actions of persons they supervise. . . . Monell’s

rule [is] that public employees are responsible for their own misdeeds but not for anyone else’s.”)

(citing Monell v. New York City Dep ’t of Social Services, 436 U.S. 658 (1978)).

       The amended complaint is silent as to defendants Mark Lewis and Wexford Medical

Company except to place them in the caption. Any claims against them are dismissed. Where a

complaint “‘alleges no specific act or conduct on the part of the defendant and the complaint is

silent as to the defendant except for his name appearing in the caption,’” the complaint is properly

dismissed. Black v. Lane, 22 F.3d 1395, 1401 n.8 (7th Cir. 1994) (quoting Potter v. Clark, 497

F.2d 1206, 1207 (7th Cir. 1974)).

       The clerk is directed to terminate the IDOC, Stanley Knight, Raymond Kinison, Jason

Servizzi, Lt. Meyers, Wexford Medical Company, and Mark Lewis from the docket.

       The claim against Nurse Practitioner Rebecca J. Trivett is the only viable federal

constitutional claim the Court has identified in the amended complaint. Should Mr. Lee believe




                                                 3
the Court has overlooked a claim or defendant, he shall have through August 2, 2019, to file a

motion to reconsider.

                               IV. Issuance and Service of Process

       The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to defendant Nurse Practitioner Rebecca J. Trivett in the manner specified by Rule 4(d). Process

shall consist of the amended complaint, dkt. 8, applicable forms (Notice of Lawsuit and Request

for Waiver of Service of Summons and Waiver of Service of Summons), and this Order.

       The clerk is also directed to send attorney Douglass Bitner a courtesy copy of this Order

at the address shown in the distribution list below.

       IT IS SO ORDERED.



Date: 7/8/2019



Distribution:

Ryan E. Lee
106136
Plainfield Correctional Facility
Electronic Service Participant – Court Only

Nurse Practitioner Rebecca J. Trivett
Medical Provider
Plainfield Correctional Facility
727 Moon Road
Plainfield, IN 46168

Courtesy Copy to:
  Douglass R. Bitner
  Katz Korin Cunningham PC
  334 N. Senate Avenue
  Indianapolis, IN 46204




                                                 4
